Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “the at least one second yarn bias layer being disposed between the other layers of the at least three layers.” Such an amendment does not find support in the specification as originally filed as the specification as paragraph 008 teaches the first and second layers are in a first direction and in a second direction with the bias layer being disposed in between the first and second layer. The present claim language is broader and also would include wherein the first and second layers are not in the first and second direction and the specification as originally filed does not provide support for such. Applicant is invited to amend the claim to correct this. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson (PG Pub 2018/0135212 or EP 3095901).
Regarding claims 1-8 and 10-12,
Johanson teaches using tapes with multiple layers laminated in a multidirectional manner. It would have been obvious for one of ordinary skill in the art to arrive at the claimed angle, direction and layers including the at least one second yarn bias layer being disposed between the other layers of the at least three layers in the tapes of Johanson through routine experimentation. 
Regarding claim 13, the woven structure is formed into a preform having the claimed cross-sectional shape. 
Regarding claim 14, the woven structure is formed into a preform having the claimed cross-sectional shape. 
Regarding claims 15-16, Johanson teaches the tapes, including at least some of the first and second yarns, are braided tows.
Regarding claim 17, Johanson teaches the yarns, including at least some of the second yarns, are multiaxial tapes.
Regarding claim 18, Johanson teaches the yarns, including at least some of the first yarns, are multiaxial tapes.
Regarding claims 15-16, Johanson teaches the tapes, including at least some of the first and second yarns, are braided tows. It would have been obvious to one of ordinary skill in the art to use braided tapes as the first yarns and second yarns. 
Regarding claim 17, Johanson teaches the yarns, including at least some of the second yarns, are multiaxial tapes. It would have been obvious to one of ordinary skill in the art to use the multiaxial tapes as the second yarns.
Regarding claim 18, Johanson teaches the yarns, including at least some of the first yarns, are multiaxial tapes. It would have been obvious to one of ordinary skill in the art to use the multiaxial tapes as the first yarns.
Response to Arguments
The previous 35 USC 102 rejection of claims 1 and 3-37 is withdrawn in light of Applicant’s amendments.
As set forth above, support does not exist for some of the limitations of amended claim 1.
The arguments concerning Bhatnagar have been fully considered, but are moot as Bhatnagar is not used in the rejection set forth above. 
Applicant argues Johanson does not teach the at least one second yarn bias layer disposed between the other layers of the at least three layers. As set forth above, Johanson teaches using tapes with multiple layers laminated in a multidirectional manner. It would have been obvious for one of ordinary skill in the art to arrive at the claimed angle, direction and layers including the at least one second yarn bias layer being disposed between the other layers of the at least three layers in the tapes of Johanson through routine experimentation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789